Judgment and order reversed, with costs and motion for summary judgment denied, with $10 costs, on the ground that there were questions of fact presented which should be resolved upon a trial. All concur. (Appeal from a judgment of Monroe County Court dismissing plaintiffs’ complaint on motion of defendant, in an action in fraud, breach of contract, and breach of warranty. The order granted defendant’s motion to strike out the summons and complaint and for summary judgment.) Present — MeCurn, P. J., Kimball, Williams, Goldman and Halpem, JJ.